DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/16/2022 is entered and acknowledged by the Examiner. Claims 1, 2, 4, 8, 9, 11, 13, and 14 have been amended. New claims 16-18 have been added. Claims 1-18 are currently pending in the instant application.
The objection of claim 4 is withdrawn in view of Applicant’s amendment.
The rejection of claims 2 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO 2016/068985 A1) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new grounds of objection and rejection set forth below.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Objections
Claim 17 is objected to because of the following informalities:  
The instant claim is objected for depending upon itself. It appears that claim 17 should be dependent on claim 9 since it refers to “the vinyl polyol polymer”. Appropriate correction is required. To advance prosecution, the Examiner will presume that claim 17 depends from claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Chen (WO 2016/068985 A1) in view of US 2013/0266776 A1 (hereinafter Matsuoka).
Regarding claims 1, 8, and 16-18, Chen discloses an inkjet ink includes water as a balancing component (See Abstract and [0012]); about 0.1-30 wt% of co-solvent (See [0016]); about 1.5-2.0 wt% of hydrophilic polyurethane (See [0041]); and about 1-5 wt% of colorant pigment as recited in claim 1 (See [0026]). Chen discloses that the hydrophilic polyurethane is formed from a non-aromatic polyisocyanate, a polyol (first polyol), and an aromatic diol (second polyol) as recited in claim 8 (See [0043] to [0046]). The amount of components in the ink disclosed by Chen falls within the claimed ranges as recited in claim 1.
Chen failed to disclose the hydrophilic polyurethane of Chen is graft polyurethane copolymer comprising a main polyurethane chain and a side chains grafted to the main polyurethane chain as recited in amended claim 1.
In an analogous art, Matsuoka discloses an inkjet printing ink comprising polyurethane (C) having a vinyl polymer structure grafted to a side chain of a polyurethane structure serving as a main chain (See [0018]). The vinyl polymer side chain of Matsuoka fulfills the claimed vinyl polymer chain as recited in claim 16. The vinyl polymer side chain of Matsuoka comprises  monomers as recited in claim 17 (See [0042]) and includes a chain transfer agent having two hydroxyl groups and one mercapto group as recited in claim 18 (See [0040]). Matsuoka further discloses vinyl polymer (a1), a polyol (a2), and hydrophilic group (a3) can be introduce into the polyurethane (C) in order to impart water dispersibility to the polyurethane (See [0024] and [0063]). 
Chen is combined with Matsuoka because they are drawn to an inkjet ink comprising hydrophilic polyurethane. Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to incorporate the polyurethane (C) having a vinyl polymer structure grafted to a side chain of a polyurethane main chain of Matsuoka into the inkjet ink of Chen in order to impart water dispersibility to the polyurethane as suggested by Matsuoka.
Regarding claim 2, Chen discloses that the colorant pigment can be dispersed with an additional of hydrophilic pigment dispersant (hydrophilic polyurethane) or a styrene acrylic resin dispersant (See [0027] and [0028]). Chen also discloses that the weight ratio of pigment:dispersant (P/D) ranges from about 2-10 (See [0056]). The inverse of weight ratio P/D would be weight ratio D/P (dispersant:pigment) ranges from about 1:2 to 1:10 and fulfills the claimed weight ratio of resin:pigment.  
Regarding claims 3-4, Chen discloses that the co-solvent includes 2-pyrrolidinones, 1-(2-hydroxyethyl)-2-pyrrolidone, caprolactums, and triethylene glycol (See [0016]).
Regarding claim 5, Chen discloses a di-(2-hydroxyethyl)-5,5-dimethylhydantoin as a humectant present in an amount of about 2-12 wt% (See [0019]). However, this component has a chemical structure as the instant claim co-solvent. Therefore, it meets the claimed co-solvent. 
Regarding claim 6, Chen discloses the same co-solvent as claimed (See claims 3-5 above). Therefore, the co-solvent of Chen is expected to have the same partition coefficient as claimed. It has been held that structurally similar compounds (co-solvent) are generally expected to have similar properties (partition coefficient). In re Gyurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
Regarding claim 7, Chen discloses that the water is used to balance the components (See [0012]) and with the sum of co-solvent, polyurethane polymer and pigment being 10 wt% or less (See Claim 1 above), the amount of water is 90 wt% or more. 
Regarding claim 9, Chen discloses that the polyol having about two or more hydroxyl groups per molecule (multiple hydroxyl group) (See [0051]). The polyol includes hydroxyl-containing acrylic polymers (See [0051]), which is a vinyl polyol polymer as claimed.
Regarding claim 10, Chen discloses that the ink composition may include chelating agents such as methylglycinediacetic acid and 1,3-propanediamine-tetraacetic acid (See [0020]).
Regarding claim 11, Claim 1 is relied upon as set forth above. Chen discloses that the ink composition may be in multiple-cartridge ink set with a plurality of colorant pigments (See [0011] and [0012]) wherein the colorant pigments includes colored pigments (cyan, magenta, yellow, red, orange, etc.) and black pigment (See [0025]). Thus, the ink set of Chen includes a colored ink and a black ink as claimed.
Chen failed to disclose the hydrophilic polyurethane of Chen is graft polyurethane copolymer comprising a main polyurethane chain and a side chains grafted to the main polyurethane chain as recited in the instant claim.
However, Matsuoka discloses an inkjet printing ink comprising polyurethane (C) having a vinyl polymer structure grafted to a side chain of a polyurethane structure serving as a main chain (See [0018]).
It would have been obvious for a skilled artisan at the time the invention was filed to incorporate the polyurethane (C) having a vinyl polymer structure grafted to a side chain of a polyurethane main chain of Matsuoka into the ink set of Chen in order to impart water dispersibility to the polyurethane as suggested by Matsuoka.
Regarding claim 12, Chen discloses that the water is used to balance the components (See [0012]) and with the sum of co-solvent, polyurethane polymer and pigment being 10 wt% or less (See Claim 1 above), the amount of water is 90 wt% or more.
Regarding claim 13, Chen discloses that the hydrophilic polyurethane is formed from a non-aromatic polyisocyanate, a polyol (first polyol), and an aromatic diol (second polyol) as recited in claim 8 (See [0043] to [0046]). The hydrophilic polyurethane of Chen meets the claimed graft polyurethane.
Regarding claim 14, Claims 1 and 11 are relied upon as set forth above. Chen discloses that the ink composition can be inkjet printed onto a surface of a media (See [0001]). 
Chen failed to disclose the hydrophilic polyurethane of Chen is graft polyurethane copolymer comprising a main polyurethane chain and a side chains grafted to the main polyurethane chain as recited in the instant claim.
However, Matsuoka discloses an inkjet printing ink comprising polyurethane (C) having a vinyl polymer structure grafted to a side chain of a polyurethane structure serving as a main chain (See [0018]).
It would have been obvious for a skilled artisan at the time the invention was filed to incorporate the polyurethane (C) having a vinyl polymer structure grafted to a side chain of a polyurethane main chain of Matsuoka into the ink set of Chen in order to impart water dispersibility to the polyurethane as suggested by Matsuoka.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2016/068985 A1) and Matsuoka (US 2013/0266776 A1) as applied to the above claims, and further in view of Mizutani (US 2008/0002011 A1).
Chen and Matsuoka are relied upon as set forth above.  
With respect to claim 15, Chen discloses an inkjet printing method on a surface of a media substrate (See [0001]), but does not disclose that the media substrate is a printable liner and the method further includes applying the printable liner to a flute of a corrugated article using a hot corrugation process at temperatures from 140°C to 220°C.
However, Mizutani discloses an inkjet printing method (See [0021]) applying the printable liner sheets to a flute of a corrugated cardboard sheets between heating section 500 to heat and glue single-faced corrugated cardboard sheets and the liner sheets to each other (See [0005] and [0022]). 
While Mizutani does not disclose a heat temperature from 140°C to 220°C. It would have been obvious for a skilled artisan at the time the invention was filed to use a suitable temperature to adhere the single-faced corrugated cardboard sheets to the liner sheets without damaging the cardboard sheets and the liner sheets and degrading the glue in order to product a corrugated media substrate. 
Moreover, it would have been obvious to a skilled artisan at the time the invention was file to incorporate the corrugated media substrate of Mizutani in the printing method of Chen and Matsuoka in order to provide a printed product having a unique design such as wavy patterned corrugated core sheet that can be used to define an outer surface of the product and an inner surface being define by inkjet printed first liner as suggested by Mizutani (See [0024] of Mizutani).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761